MEMORANDUM **
Pedro Serrano-Fuentes appeals from the guilty-plea conviction and 63-month sentence imposed for possession of marijuana with intent to distribute and importation of marijuana, in violation of 21 U.S.C. §§ 841(a)(1), 952, and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Serrano-Fuentes contends that the district court should have applied a downward adjustment for being a minor participant in the offense, pursuant to U.S.S.G. § 3B1.2. We conclude that the district court did not clearly err in declining to apply a minor role adjustment. See United States v. Rosales-Rodriguez, 289 F.3d 1106, 1112 (9th Cir.2002) (affirming denial of minor role adjustment for defendant who carried a substantial amount of marijuana); United States v. Davis, 36 F.3d 1424, 1436-37 (9th Cir.1994) (affirming denial of minor role adjustment for drug courier who expected to receive an economic benefit).
Serrano-Fuentes also contends that the district court erred in applying an enhancement for acting as a pilot, copilot, or captain of a vessel carrying a controlled substance, pursuant to U.S.S.G. § 201.1(b)(2)(B). We conclude that the district court did not clearly err in apply*547ing this enhancement. See U.S.S.G. § 2Dl.l(b)(2)(B), cmt. n. 8.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.